DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexey Saprigin on 2/26/2022.

The application has been amended as follows: 
Claim 4 is amended as follows:
4.	(Currently Amended) The polypropylene-based resin composition according to claim 1, comprising 70 to 100 parts by mass of [[a]] the polypropylene-based resin (A) as the only resin component of the composition 


New claim 7 is added as follows:
7.	(New) The polypropylene-based resin composition according to claim 1, comprising 70 to 100 parts by mass of the polypropylene-based resin (A) and the polyethylene-based resin as the only resin components of the composition and 0 to 30 parts by mass of an inorganic filler.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763